                                                                             pip
 UNITED STATES DISTRICT COURT
                                                                                                 * JULI 5 20I9 *
 EASTERN DISTRICT OF NEW YORK
                                                                      _x                           Brooklyn office
 UNITED STATES OF AMERICA,
                                                                                      MEMORANDUM & ORDER
                   -against-
                                                                                              19-CR-029(NGG)
 ALONZO SHIPP,

                                     Defendant.
                                                                       X
 NICHOLAS G. GARAUFIS,United States District Judge.

          Defendant Alonzo Shipp("Shipp" or "Defendant") moves to suppress evidence obtained

 from his Facebook account. (See Mots,to Suppress(Dkt. 20); Mem.in Support of Mots, to

 Suppress("Mem.")(Dkt. 20-1).)^ For the following reasons,the court DENIES Defendant's

 motion.


 I.       BACKGROUND


          A.       Facts^

                   1.       Alleged Shooting

          On or about July 20,2018, an uimamed individual, referred to herein as John Doe, was

 shot in the vicinity of 117-26 147th Street in Queens,New York. (Compl.(Dkt. 1)^ 2.) Doe

 then ran south down 147th Street and east on 119th Street to the comer of 119th Avenue and

 Sutphin Boulevard, where he collapsed. (Id.)




'Shipp also moved to suppress post-arrest statements and identification evidence, or in the alternative for an
evidentiary hearing as to whether law enforcement engaged in a deliberate two-step interrogation of Shipp, and a
Wade hearing. CSee Mem. at 5.) Only the motion to suppress the Facebook warrant(the "Facebook Motion")is
 before the court at this time. ("See May 23,2019 Order(granting Government's request to address only the
 Facebook Motion at this time in light ofthe Government's representation that it would not seek to introduce post-
 arrest statements or an identification of Shipp ifthe comt denied his motion to suppress the Facebook warrant).)
 ^ The court assumes the parties' familiarity with the factual backgroimd and sets forth here only those facts relevant
 to the Facebook Motion.


                                                            1
        Video ofthe incident shows an individual wearing a white t-shirt pointing an object at

another individual. (1413.) A muzzle flash is visible. (Id) The video then shows Doe running

south on 147th Street. (Id.)

        Doe then called 911 and stated in part; "I've been shot... My shooter's coming to me

right now... My shooter is on me... My shooter is right here, my shooter is right here" and "I
don't want to die Pump,please. Please [inaudible] Pump. Pump. Pump. I don't want to die

Pump.Pump I don't want to die. Pump." (Id H 4,6.)
        Video cameras captured footage ofDoe on Sutphin Boulevard. (Idl?.) The footage

shows an individual approach Doe,take an item out of his pants or waistband, stand over Doe,

point an object at him, and then walk away. (Id) As he walked away,his face was visible on a
surveillance camera. (Id) Surveillance video ofthe incident also appears to show the alleged

shooter wearing a bandage or similar object on his lower left arm. (Aff. in Supp. of an Appl. for

a Search Warrant("Aff.")(Dkt. 25-1)If 7.)

        On January 2,2019, Shipp was arrested and charged with possession ofthe firearm

alleged to have been used in the July 20,2018 incident. (S^ Mem. at 6; Indictment(Dkt. 7)

Ifl.)

               2.     Facebook Warrant

        On February 8,2019, Magistrate Judge Vera M. Scanlon signed a search and seizure

warrant authorizing disclosure ofinformation associated with Facebook user ID

100002075016114(the "Facebook Warrant"). CSee Facebook Warrant(Dkt. 25-1) at EOF p. 17-

22.) The warrant application was based on the affidavit of Special Agent Joanna Beck ofthe

Bureau of Alcohol, Tobacco, Firearms, and Explosives(the "Affidavit"). (See Aff. at ECF p. 2-

16.) The Affidavit set forth the basis for probable cause, which included the following:
            • During a 911 call placed during the alleged shooting,the victim can be heard

                  calling the shooter "Pump." (Id.)

            • Surveillance video ofthe incident on July 20,2018 appear to show the shooter

                  wearing a bandage or similar object on his lower left arm. (Id,f 7.)

            • Shipp has admitted that he uses the nickname "Pump." (Id.)

            • Publicly accessible photos, including a profile picture, on a Facebook accoimt

                  belonging to a user calling himself"Sts Pistol Tony" appear to be photos of

                  Shipp, indicating that the account may belong to Shipp. (Id,^ 9.)

            • Individuals wish the account holder "Happy Birthday" on October 31,the date of

                  Shipp's birthday. (Id,)

            • Publicly available photos from May 25,2018 from this account show Shipp with

                  what appears to be an ACE bandage on his lower left arm fewer than two months

                  before the date ofthe shooting. (Id,If 10.)^

            • Publicly available posts from 2018 on the account appear to show Shipp referring

                  to himself as"Pump" and other individuals referring to him as "Pump." (Id,If

                  11.)

         The Facebook Warrant required Facebook to disclose to the Government a substantial

amoxmt ofinformation pertaining to the user ID identified:

    (a) All contact and personal identifying ioformation, including full name, user identification
         number, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook




^ This fact is relevant because, as noted above, the alleged shooter in the surveillance video ofthe incident appeared
to be wearing bandage or similar object on his lower left arm at the time ofthe alleged shooting. (See Aff. H 7.)
    security questions and answers, physical address (including city, state, and zip code),
    telephone numbers,screen names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user's posts and
    other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos uploaded by
    any user that have that user tagged in them;

(d) All profile information; News Feed information; status updates; links to videos,

    photographs, articles, and other items; Notes; Wall postings; friend lists, including the
    friends' Facebook user identification numbers; groups and networks of which the user is

    a member,including the groups' Facebook group identification numbers;future and past

    event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and information
    about the user's access and use ofFacebook applications;

(e) All other records of communications and messages made or received by the user,

    including all private messages, chat history, video calling history, and pending "Friend"

    requests;

(f) All "check ins" and other location information;

(g) All IP logs, including all records ofthe IP addresses that logged into the account;

(h) All records ofthe account's usage ofthe "Like" feature, including all Facebook posts and
    all non-Facebook webpages and content that the user has "liked";

(i) All information about the Facebook pages that the account is or was a "fan" of;

(j) All past and present lists offriends created by the account;

(k) All records of Facebook searches performed by the account;

(1) All information about the user's access and use ofFacebook Marketplace;
   (m)The types of service utilized by the user;

   (n) The length ofservice (including start date) and the means and source of any payments
       associated with the service (including any credit card or bank accormt number);

   (o) All privacy settings and other account settings, including privacy settings for individual
       Facebook posts and activities, and all records showing which Facebook users have been
       blocked by the account;

   (p) All records pertaining to communications between Facebook and any person regarding
       the user or the user's Facebook accoimt, including contacts with support services and

       records of actions taken.

(Facebook Warrant, Attach. B-I.)

       The Facebook Warrant also authorized law enforcement officers to seize "[a]ll

information described above in Section I that constitutes evidence of a violation of 18 U.S.C.

§ 922(g)involving Alonzo Shipp since January 1, 2018,including ... mformation pertaming to
the following matters:"

   (a) Evidence ofthe possession offirearms by Shipp;

   (b) Evidence indicating how Shipp went by the nickname "Pump" and/or that other
       individuals knew him by the name "Pump";

   (c) Evidence demonstrating that Shipp had a bandage on his left arm in or about the time of
       the shooting;

   (d) Evidence indicating how and when the Facebook accormt was accessed or used to
       determine the chronological and geographic context of accormt access, use, and events

       relating to the crime under investigation and to the Facebook accormt owner (including.
       but not limited to, whether Shipp was in or around Queens,New York at the time ofthe

       shooting in July 2018);

   (e) Evidence indicating the Facebook account owner's state of mind as it relates to the crime
       under investigation;

   (f) The identity ofthe person(s) who created or used the user ID,including records that help
       reveal the whereabouts of such person(s).

(Id Attach. B-II.)

       Pursuant to the Facebook Warrant,Facebook disclosed 21,471 pages. (Opp'n to

Facebook Mot.("Opp'n")(Dkt.'25) at 4.) On April 25,2019,the Government produced to

Shipp the entire retum from Facebook. (Id.) The Government states that law enforcement

agents are continuing to review this retum to determine which parts may be seized pursuant to

Attachment B-II. (Id.) To date,the Government has seized several pieces of evidence pursuant

to Attachment B-II, including;

          • Evidence demonstrating that the account belongs to Shipp.

          • A status update posted by the accormt user six days before the shooting,in which

              he referred to himself as "Pump," and a message in November 2018 in which the

              account user told another individual to call him and stated:"my name is pump";

          • Messages sent by the account user six days after the shooting, in which he stated

              that he needed money and was on the run. When asked why he was on the run,

              the account user responded,"I know u seen the news a shooting." When the

              individual said she had not seen the news and asked where the shooting has

              happened,the account user stated,"119 sutphin." When the other individual
                 asked if anyone was hxut, the account user wrote,"of course they got my pics."

                 He later added that he had already left town.

             • Messages sent by Defendant in November 2018,in which he forwarded a post by

                 the NYPD from September 10,2018 that included a photograph of Shipp and an

                 appeal for the public to help locate him "in regards to a nonfatal shooting." The

                 person to whom the account user sent the post responded,"O,my goshhh. sigh."

                 and the account user responded,"I know." Later hi the conversation, when the

                 individual told the accovmt user that this information hurts them,the accoimt user

                 wrote,"Im hurt to cuz I was chilling into this incident."

(Id. at 4-6.)

        B.       Procedural History

        On January 2,2019, Shipp was arrested and charged with possession ofthe firearm

alleged to have been used in the July 20,2018 incident. (See Mem. at 6;Indictment(Dkt. 7)

^1.) He was denied bail on January 10,2019. (See Jan. 10,2019 Min. Entry (Dkt. 4); Order of

Detention(Dkt. 5).) Shipp was arraigned on February 1,2019 before Magistrate Judge Scanlon,

at which point he entered a plea ofnot guilty. (Feb. 1,2019 Min. Entry(Dkt. 11).)

        Shipp now seeks to suppress evidence uncovered from the Facebook accoimt because, he

contends, the warrant was overbroad and not sufficiently particular. (See Mots.; Mem.) The

Government opposes the motion, arguing that the Facebook Warrant met the particularity

requirement and was not overbroad, and that in any case,the good-faith exception would apply.

(Id at 12-13.)
II.    LEGAL STANDARD

       The Fourth Amendment explicitly commands that warrants must be based on probable

cause and must "particularly describ[e] the place to be searched, and the persons or things to be

seized." U.S. Const, amend. IV. The warrant requirement is intended to ensure that "those

searches deemed necessary should be as limited as possible." Coolidge v. New Hampshire,403

U.S. 443,467(1971). "It is familiar history that indiscriminate searches and seizures conducted

under the authority of'general warrants' were the immediate evils that motivated the framing

and adoption ofthe Fourth Amendment." United States v. Ulbricht 858 F.3d 71,99(2d Cir.

2017), cert, denied. 138 S. Ct. 2708(2018)tquoting Pavton v. New York,445 U.S. 573,583

(1980)). "Those general warrants 'specified only an offense,' leaving 'to the discretion ofthe

executing officials the decision as to which persons should be arrested and which places should

be searched.'" Id.(quoting Steagald v. United States. 451 U.S. 204,220(1981)). The principal

defect in such a warrant was that it permitted a "general, exploratory rummaging in a person's

belongings," Andresen v. Maryland. 427 U.S. 463,480(1976)(citation and internal quotation

marks omitted), a problem that the Fourth Amendment attempted to resolve by requiring the

warrant to "set out with particularity" the "scope ofthe authorized search," Kentucky v. King,

563 U.S. 452,459(2011).

       The appropriate scope of a search "is defined by the object ofthe search and the places in

which there is probable cause to believe that it may be found." United States v. Ross,456 U.S.

798, 824(1982). Therefore,"[j]ust as probable cause to believe that a stolen lawnmower may be

found in a garage will not support a warrant to search an upstairs bedroom, probable cause to

believe that undocumented aliens are being transported in a van will notjustify a warrantless
search of a suitcase." 14, Similarly,"[p]robable cause to believe that a container placed in the

trunk ofa taxi contains contraband or evidence does notjustify a search ofthe entire cab." Id

       To be sufficiently particular ruider the Foruth Amendment,a warrant must satisfy three

requirements. Ulbricht 858 F.3d at 99. First,"a warrant must identify the specific offense for

which the police have established probable cause." United States v. Galpin, 720 F.3d 436,445

(2d Cir. 2013)(citations omitted). Second,"a warrant must describe the place to be searched."

Id. at 445-46 (citations omitted). Finally,the "warrant must specify the items to be seized by

their relation to designated crimes." Id at 446(intemal quotation marks omitted).

       Despite their fi:equent conflation,"[overjbreadth and particularity are related but distinct

concepts. A warrant may be broad,in that it authorizes the government to search an identified

location or object for a wide range of potentially relevant material, without violating the

particularity requirement." Ulbricht. 858 F.3d at 102. Similarly,"[wjhenthe criminal activity

pervades [an] entire business, seizure of all records ofthe business is appropriate, and broad

language used in warrants will not offend the particularity requirements." Id (quoting U.S.

Postal Serv. v. C.E.C. Servs.. 869 F.2d 184,187(2d Cir. 1989)). In determining whether a

warrant is overbroad, courts must focus on "whether there exists probable cause to support the

breadth ofthe search that was authorized." United States v. Zemlvanskv.945 F. Supp. 2d 438,

464(S.D.N.Y. 2013)

       "Even if a warrant lacks particularity,'[t]he fact that a Fourth Amendment violation

occurred... does not necessarily mean that the exclusionary mle applies.'" United States v. Lin,

No. 15-CR-601 (DLI),2018 WL 3416524, at *6(E.D.N.Y. July 11,2018)(quoting Herring v.

United States. 555 U.S. 135, 140(2009)). The Supreme Court has held that "exclusion 'has

always been om last resort, not our first impulse,' and our precedents establish important
  principles that constrain application ofthe exclusionary rule." Herring, 555 U.S. at 140(internal

  citation omitted). "Although in a particular case it may not be easy to determine when an

  affidavit demonstrates the existence of probable cause, the resolution of doubtful or marginal

  cases in this area should be largely determined by the preference to be accorded to warrants."

  United States v. D'Amico.734 F. Supp. 2d 321, 359(S.D.N.Y. 2010)(quoting United States v.

  Smith.9 F.3d 1007,1012(2d Cir. 1993)).

 in.      DISCUSSION

          A.       Overbreadth and Particularity

          The court has serious concerns regarding the breadth ofFacebook warrants like the one at

  issue here.'^ The Second Circuit has observed that "[a] general search of electronic data is an

  especially potent threat to privacy because hard drives and e-mail accounts may be 'akin to a

  residence in terms ofthe scope and quantity of private information [they] may contain.'"

  Ulbricht. 858 F.3d at 99(quoting Galnin. 720 F.3d at 445); see also Galpin. 720 F.3d at 447

 (explaining that "[tjhis threat demands a heightened sensitivity to the particularity requirement in

 the context of digital searches"). This threat is further elevated in a search ofFacebook data

  because, perhaps more than any other location—^including a residence, a computer hard drive, or

  a car—^Facebook provides a single window through which almost every detail ofa person's life

  is visible.^ Indeed, Facebook is designed to replicate, record, and facilitate personal,familial.




 "Courts have recognized a Fourth Amendment interest in the data contained in an individual's Facebook account.
 See United States v. Mereeildo. 883 F. Supp.2d 523,525(S.D.N.Y. 2012)(noting that"[w]hen a social media user
 disseminates his postings and information to the public, they are not protected by the Fourth Amendment," but that
 "postings using more secure privacy settings reflect the user's intent to preserve information as private and may be
 constitutionally protected"(citing Katz. 389 U.S. at 351-52(1967)).
'Modem cell phones may provide the closest analogy to a Facebook account because, as the Supreme Court
explained in Rilev v, California. 573 U.S. 373(2014), mobile phone applications "offer a range oftools for
managing detailed information about all aspects ofa person's hfe" such that"many ofthe more than 90% of
American adults who own a cell phone keep on their person a digital record ofnearly every aspect oftheir lives—
                                                          10
social, professional, and financial activity and networks. Users not only voluntarily entrust,

information concerning just about every aspect oftheir lives to the service, but Facebook also

proactively collects and aggregates information about its users and non-users in ways that we are

only just beginning to understand. See, e.g.. Josh Constine, Facebook's new Studv app pavs

adults for data after teen scandal. TechCrunch,Jtme 11,2019, https;//techcrunch.com/

2019/06/11/study-from-facebook/(describing various apps Facebook has built and launched that,

once installed, send all the data on a person's phone to Facebook); Sarah Frier and Todd Shields,

Zuckerberg Savs Facebook Collects Internet Data on Non-Users.Bloomberg, Apr. 11,2018,

https://www.bloomberg.coni/news/articles/2018-04-ll/zuckerberg-says-facebook-collects-

intemet-data-on-non-users (describing Facebook's practice oftracking nonusers' intemet

activity); Natasha Singer, What You Don't Know About How Facebook Uses Your Data.N.Y.

Times, Apr. 11,2018, https://www.nytimes.eom/2018/04/ll/technology/facebook-privacy-

hearings.html(explaining that Facebook tracks users and non-users, collects biometric facial

data, and "can learn almost anything about you by using artificial intelligence to analyze your

behavior"). /See also Aff.^ 27(explaining that "Facebook also provides its users with access to

thousands of other applications ('apps')on the Facebook platform")). Particularly troubling,

information stored in non-Facebook applications may come to constitute part of a user's

"Facebook accoxmt"—and thus be subject to broad searches—^by virtue of corporate decisions,

such as mergers and integrations, without the act or awareness of any particular user. See Alex

Hem,EU data watchdog raises concerns over Facebook integration. The Guardian,Jan. 28,

2019, https://www.theguardian.com/technology/2019/jan/28/eu-data-watchdog-raises-concems-



from the mundane to the intimate." Id at 395 (explaining that "[t]he average smart phone user has installed 33 apps,
which together can form a revealing montage ofthe user's life).

                                                        11
facebook-integration(discussing privacy concerns arising from Facebook's plans to merge three

messaging networks that it owns—^Facebook Messenger, WhatsApp, and Instagram). It is thus

hard to imagine many searches more invasive than a search of all the data associated with a

Facebook account. Ct Rilev. 573 U.S. at 394("The sum ofan individual's private life can be

reconstructed through a thousand photographs labeled with dates, locations, and descriptions.").

        The Second Circuit has cautioned that "[b]ecause ofthe nature of digital storage, it is not

always feasible to 'extract and segregate responsive data from non-responsive data.'" Ulbricht,

858 F.3d 99-100(quoting Galpin. 720 F.3d at 447(internal quotation marks omitted)). As the

Government notes, courts in this circuit have applied this rationale to Facebook data in

upholding warrants similar to the one at issue here. (Opp'n at 9-10.) See, e.g.. United States v.

Westlev. No. 17-CR-171 (MPS),2018 WL 3448161, at *12(D. Conn. My 17,2018)(in

upholding Facebook warrant, equating Facebook information to other "electronic evidence" and

asserting that"extremely broad" disclosure is a "practical necessity when dealing with electronic

evidence"); United States v. Liburd. No. 17-CR-296(PKC),2018 WL 2709199, at *3(E.D.N.Y.

June 5,2018)(upholding broad Facebook search warrant"because ofthe nature of digital

searches"); United States v. Tairod Nathan Webster Pugh. No. 15-CR-00116(NGG),2015 WL

9450598, at *5(E.D.N.Y. Dec. 21,2015)(upholding Facebook warrant where the affidavit

indicated that the defendant used his Facebook accoimt as a means and method ofcommitting

the charged crime—attempting to join a terrorist group, and analogizing Facebook searches and

other digital searches). However,Facebook is different from hard drives or email accounts in

many ways,including that the information associated with the account is categorized and sorted

by the company—^not by the user. For this reason, Facebook is less like other areas ofthe

"digital realm, where the size or other outwardly visible characteristics of a file may disclose



                                                 12
nothing about its content," see Galnin. 720 F.3d at 447, and more akin to a physical location, in

which "the physical dimensions ofthe evidence sought will naturally impose limitations on

where an officer may pry: an officer could not properly look for a stolen flat-screen television by

rummaging through the suspect's medicine cabinet, nor search for false tax documents by

viewing the suspect's home video collection,"        id The concerns present in the search of a

hard drive or email account—^that evidence sought could be located almost anywhere—and

which necessitate broad digital search protocols do not, therefore, exist in the Facebook context.

For example,there is no possibility that a user could have filed an incriminating photo as a

"poke," and there is no chance that an incriminating message will be stored as a third-party

password or a rejected friend request. As the Eleventh Circuit has observed:

               The means of hiding evidence on a hard drive—obscure folders,
               misnamed files, encrypted data—are not currently possible in the
               context of a Facebook account. Hard drive searches require time-
               consuming electronic forensic investigation with special
               equipment, and conducting that kind ofsearch in the defendant's
               home would be impractical, if not impossible. By contrast, when it
               comes to Facebook account searches,the government need only
               send a request with the specific data sought and Facebook will
               respond with precisely that data. That procedure does not appear
               to be impractical for Facebook or for the government. Facebook
               produced data in response to over 9500 search warrants in the six-
               month period between July and December 2015.

United States v. Blake. 868 F.3d 960,974(11th Cir. 2017), cert, denied sub nom. Moore v.

United States. 138 S. Ct. 753(2018), and cert, denied. 138 S. Ct. 1580(2018)(citations omitted).

Compared to other digital searches,therefore, Facebook searches both(1)present a greater "risk

that every warrant for electronic information will become,in effect, a general warrant," Ulbricht

858 F.3d at 99, and (2)are more easily limited to avoid such constitutional concerns. In light of

these considerations, courts can and should take particular care to ensure that the scope of

searches involving Facebook are "defined by the object ofthe search and the places in which

                                                13
there is probable cause to believe that it may be found." See United States v. Ross,456 U.S.

798,824(1982); see also Blake. 868 F.3d at 974(citations omitted)(where Facebook warrant

"required disclosure to the government of virtually every kind of data that could be found in a

social media accoimt," observing that ifthe request before them had been more limited in time

and limited to the crime at issue, it "would have undermined any claim that the Facebook

warrants were the internet-era version of a 'general warrant'"). In so doing, courts should be

sensitive to the substantive differences between different tjqjes of digital data. See Rilev, 573

U.S. at 395 (observing that "certain types of[digital] data are also qualitatively different").

       Like many Facebook search warrants,the warrant at issue here authorized a very broad

search, but permitted the actual "seizure" only ofcertain information constituting evidence ofthe

crime of being a felon in possession after January 1,2018. (See Facebook Warrant.) The

Facebook Warrant required the disclosure to the government of sixteen categories ofinformation

associated with the Facebook accovmt, a seemingly boilerplate list apparently designed to capture

all information associated with the account. Accordingly, Facebook provided 21,000 pages of

information to the government, which included all contact and personal identifying information,

all private messages and chat histories, all video history, all activity logs (including logs of

activity in associated Facebook applications), all friend requests, all rejected friend requests, all

photoprints, all Neoprints, and all past and present lists offriends. The Facebook Warrant even

required the disclosure ofinformation generated in connection with services that appear entirely

unrelated to the facts in the Affidavit and the crime charged—^for example,there was no fact in

the Affidavit suggesting that the account holder used Facebook Marketplace, a service that can

be used to buy and sell items and services online, let alone that Facebook Marketplace would




                                                  14
contain evidence ofthe charged crime of being a felon in possession or even additional evidence

that the account belonged to Shipp.

         Moreover, although the Facebook Warrant only permitted the government to seize

"evidence ofa violation of 18 U.S.C. § 922(g)involving ALONZO SHIPP since January 1,

2018," the government was permitted to search the entire Facebook account since its creation.

(Facebook Warrant, Attach. B-II.) "A warrant's failure to include a time limitation, where such
limiting information is available and the warrant is otherwise wide-ranging, may render it

insufficiently particular." Zemlvanskv. 945 F. Supp. 2d at 464(citation, quotation marks, and

alterations omitted)(finding that the absence ofa temporal limit on items to be searched

"reinforces the Court's conclusion that the [] warrant functioned as a general warrant").

Although a temporal limitation for the data being searched is not"an absolute necessity," s^

United States v. Hernandez. No.09-CR-625(HB),2010 WL 26544, at *11 (S.D.N.Y. Jan. 6,

2010)(noting that a"temporal limitation" is an "indic[ium] of particularity"), it would appear to

have been feasible to include such a limitation here.^ Doing so could have mitigated the court's

concerns about the breadth ofthis warrant. See Blake. 868 F.3d at 974(observing that Facebook

warrants "should have requested data only from the period oftime during which [the defendant]

was suspected oftaking part in the [charged crime]"). For example,the Affidavit did not

articulate probable cause to believe that a search of Shipp's rejected friend requests firom years

earlier would reveal evidence shovdng that Shipp possessed a firearm in 2018.

         Finally, the court notes that the warrant did not set any limits on what the Government

was required to do with the information that they collected and searched, but did not "seize."



® Given that Facebook controls the storage and cataloging of associated data, and that digital data is generally
sortable by date stamps,temporal limitation of Facebook searches appears feasible.

                                                          15
This is concerning in light ofthe breadth ofinformation that Facebook was required to provide to
the Government pursuant to the Facebook Warrant. See In Matter of Search ofInfo. Associated
with Facebook Accmmt Identified bv Usemame Aaron.Alexis that is Stored at Premises

Controlled bv Facebook. Inc.. 21 F. Supp. 3d 1,11 (D.D.C. 2013)(noting that although Federal

Rule nf Criminal Procedure 41 creates a distinction between material to be "disclosed" and

material to be "seized,""even the material that is not within this second 'seizure' category will

still be tumed over to the government, and it will quite clearly be 'seized' within the meaning of
that term under the Fourth Amendment"). But cf. Galpin, 720 F.3d at 451 (noting that the

Second Circuit has "not required specific search protocols or minimization undertakings as basic

predicates for upholding digital search warrants," and declining to "impose any rigid
requirements in that regard at this jvmcture").

       In sum,the court is concemed that Facebook warrants ofthe kind at issue here

unnecessarily "authorize precisely the type of'exploratory rummaging' the Fourth Amendment

protects against." S^ United States v. Bradburv. No. 14-CR-71,2015 WL 3737595, at *4(N.D.
Ind. June 15,2015)(finding that warrant that did not limit the scope ofa search of defendant's

Facebook account appeared on its face to permit an "inappropriate""exploratory search").

Indeed,the format ofthe Facebook Warrant—an enumerated list ofsixteen different categories

ofinformation associated with the account—suggests the organized nature of data associated

with a Facebook account. It thus provides support for Defendant's contention that the search

authorized by the Facebook Warrant could have been more clearly defined by its object—i^,

evidence of possession of a firearm in 2018—^and limited to the categories ofinformation

associated with the Facebook account in which there was probable cause to believe that such

evidence might be found. ("See Reply at 5.)^Galpin. 720 F.3d at 451-52(explaining that the


                                                  16
plain view exception is not available to the extent that "digital search protocols target

information outside the scope ofthe valid portion ofthe warrant," noting that there was little

evidence in the record as to whether the search at issue was "directed—^much less properly

limited—^to those files that would substantiate [the charged crime]," and ordering the district

court on remand to "determine whether a search limited to evidence of a registration violation

would have necessitated the opening ofimage files or the playing of video files").

       B.      Good Faith Exception

       That said, the court need not decide whether the Facebook Warrant violated the Fourth

Amendment because, even if it did, the Facebook Warrant falls into the "good faith exception" to

the exclusionary rule established by United States v. Leon. 468 U.S. 897(1984). See Blake, 868

F.3d at 974(declining to decide whether broad Facebook warrants violated the Fourth

Amendment because the court formds that the good-faith exception applied). As the Second

Circuit has noted,"suppression is 'our last resort, not our first impulse' in dealing with violations

ofthe Fourth Amendment." United States v. Clark,638 F.3d 89,99(2d Cir. 2011)(quoting

Herring v. United States, 555 U.S. 135 (2009)(quotation marks and citations omitted)). The

extent to which exclusion is justified "varies with the culpability ofthe law enforcement

conduct." Id (quoting Herring. 555 U.S. at 143). Thus, evidence should not be excluded where

it was "obtained in objectively reasonable reliance on a subsequently invalidated search

warrant." Id (quoting Leon,468 U.S. at 922). When an officer genuinely believes that he has

obtained a valid warrant from a magistrate and executes that warrant in good faith, there is no

conscious violation ofthe Fourth Amendment,"and thus nothing to deter." United States v.

Ravmonda,780 F.3d 105,118(2d Cir. 2015)(quoting Leon.468 U.S. at 920-21).




                                                 17
        "The burden is on the government to demonstrate the objective reasonableness ofthe

officers' good faith reliance on an invalidated warrant." Clark.638 F.3d at 100 (citation and

quotation marks omitted). In assessing whether it has carried that burden,the Second Circuit has
cautioned that "in Leon,the Supreme Court strongly signaled that most searches conducted

pursuant to a warrant would likely fall within [the] protection [ofthe good-faith exception]." Id
"[A]gainst this presumption ofreasonableness," the Supreme Court has identified four

circumstances where an exception to the exclusionary rule would not apply:

       (1)where the issuing magistrate has been knowingly misled;(2)where the issumg
       magistrate wholly abandoned his or her judicial role;(3) where the application is so
       lacking in iadicia ofprobable cause as to render reliance upon it unreasonable; and(4)
       where the warrant is so facially deficient that reliance upon it is unreasonable.

Id.(quoting United States v. Moore.968 F.2d 216,222(2d Cir. 1992)); s^I^eon, 468 U.S. at

923.


       Neither the &st nor the second parameter have any applicability here. With respect to

the other two parameters, the court finds that the Facebook Warrant was\not "based on an

affidavit so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable," Leon.468 U.S. at 923 (citation and quotation marks omitted), nor was it

"so facially deficient—      in failing to particularize the place to be searched or the things to be

seized—that the executing officers c[ould not have] reasonably presume[d] it to be valid," id.

(citation omitted). The Affidavit articulated probable cause to search at least certain categories

ofinformation or services associated with the Facebook account, and as the Government notes,

other district courts have declined to suppress evidence obtained pursuant to facially similar

warrants.       e^,Liburd. 2018 WL 2709199,at *3; Westlev. 2018 WL 3448161, at *12; Pugh.

2015 WL 9450598. Therefore, although the court has serious concerns about the breadth ofthe

search authorized here and in similar cases, it nonetheless finds that reliance on the Facebook


                                                  18
Warrant by law enforcement officers was not objectively unreasonable. Application ofthe

exclusionary rule in this case would thus serve little deterrent purpose.

IV.    CONCLUSION


       For the foregoing reasons, Defendant's(Dkt. 20) motion to suppress evidence obtained

pursuant to the Facebook Warrant is DENIED.

       SO ORDERED.

                                                                       s/Nicholas G. Garaufis

Dated: Brooklyn,New York
       July /]_, 2019                                                United States District Judge




                                                 19
